In re American Home Assurance Co.;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Calca-sieu, 14th Judicial District Court Div. F, No. 2006-1743; to the Court of Appeal, Third Circuit, Nos. 09-1056, 09-1508.
Granted. Applying the factors in Messinger v. Rosenblum, 04-1664 (La.3/2/05), 894 So.2d 1113, we find the trial court did not err in certifying the partial summary judgment as final for purposes of an immediate appeal. Accordingly, relator’s appeal is reinstated. The case is remanded to court of appeal for further proceedings.